Citation Nr: 0839104	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  02-14 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, characterized as gastroesophageal reflux disease 
(GERD) with hiatal hernia.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to April 
1981.

This claim is on appeal from the Waco, Texas, Department of 
Veterans' Affairs (VA) Regional Office (RO).

The veteran testified before a Veterans Law Judge in March 
2005.  A transcript of the hearing is of record.

This case was remanded by the Board in May 2005 and December 
2005 for further development. His representative was then the 
Texas Veterans Commission (TVC).

In September 2006, the Board denied the claim.

The veteran and his new attorney filed an appeal with the 
United States Court of Appeals for Veterans' Claims (the 
Court).

In April 2008, the Court vacated the Board's 2006 decision 
and remanded the case for development in accordance with the 
Joint Motion which is of record.

In the interim, the veteran was notified by the Board that 
the Veterans Law Judge before whom he had previously given 
testimony was no longer with the Board, and asking him if he 
wished to have another hearing; he responded in writing that 
he did not.

The veteran and his attorney also filed a Motion for 
Reconsideration of the 2006 decision.  In a May 2008 letter 
written by a Board Deputy Vice Chairman, it was explained 
that such motion had become moot since the challenged Board 
decision had since been vacated by the Court.  It was noted 
that the motion would remain associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the present case, additional development is required 
before the appeal may be finally adjudicated, as discussed 
below.

Initially, a review of the claims folder indicates that there 
may be additional outstanding evidence pertinent to the 
claim.  In this regard, the veteran submitted a VA Form 21-
4142 in January 2007, reporting treatment at Brooke Army 
Medical Center in 1974 and 1975 for GERD.  He stated that he 
was a teenager at the time, and was receiving treatment as a 
dependent of his father.  In response, the RO sent the 
veteran a letter in February 2007, stating that he would need 
to provide his father's social security number in order to 
perform a records search.  In February 2007, the veteran 
provided the requested information.  However, there is no 
indication that VA contacted Brooke Army Medical Center and 
there is no indication such efforts would be futile.  
Accordingly, a research request should be undertaken.  

Furthermore, it is determined that another examination is 
necessary in the present case.  It is noted that, pursuant to 
the Board's prior remands, development was undertaken to 
include VA examinations and opinions, all of which are of 
record.  However, as noted in the Joint Motion, the opinions 
solicited as a result of the earlier development were not 
supported by annotations to the file, and were otherwise 
substantively inadequate particularly with regard to a nexus 
opinion.  The Court concurred and remanded the case for an 
additional examination.

Parenthetically, the Board notes that the veteran appears to 
continue to be incarcerated in a Texas Department of Criminal 
Justice (TDCJ) facility.  The Court has held that VA must 
tailor its assistance to the peculiar circumstances of 
obtaining examination of an incarcerated claimant.  Bolton v. 
Brown, 8 Vet. App. 185 (1995).  The Bolton Court indicated 
that alternative means to obtain examination of an 
incarcerated claimant include: (1) attempting to arrange 
transportation of the claimant to a VA facility for 
examination; (2) contacting the correctional facility and 
having their personnel conduct an examination according to VA 
examination worksheets; or (3) sending a VA examiner to the 
correctional facility to conduct the examination.  
Previously, such examinations have been undertaken in this 
case with this in mind.  Records have previously been 
solicited from the TDCJ system.


Accordingly, the case is REMANDED for the following action:

1.  Using the information provided by the 
veteran in his statement dated February 
28, 2007, contact the records department 
at Brooke Army Medical Center and request 
any treatment pertaining to the veteran 
from 1974 to 1975.  If no records can be 
located, then this fact should be 
communicated to the veteran and noted in 
the claims folder.

2.  Acquire up-to-date records of 
gastrointestinal complaints from the TDCJ 
system.

3.  When the above actions have been 
completed, the veteran should be afforded 
a VA examination [keeping in mind the 
constraints of Bolton], preferably by a 
physician who has not previously examined 
him and who has expertise in 
gastroenterology. 

The claims folder, to include a copy of this 
Remand, must be made available to any examiners 
for review in conjunction with the examination, 
and any examiner must indicate in the 
examination report that the claims folder was 
so reviewed. 

Responses are requested of the following:

    (a)  What are the correct diagnoses and the 
nature of all gastrointestinal disabilities, 
based upon the previous medical records on file 
and the veteran's history during and after his 
service?  

    (b)  When were the diagnosed disabilities 
first demonstrated, and by what evidence is 
that determinable?  

    (c)  Were there any changes, increases or 
decreases in symptoms in or attributable to 
duty or to the service-connected pancreatitis, 
and what were they, if determinable?  

    (d)  Are any or all of such conditions 
causally or etiologically related to or have 
they been in any way impacted by his military 
service or to the service-connected 
pancreatitis?

    (e)  As to each disorder diagnosed, the 
examiner should opine as to whether it is at 
least as likely as not (i.e., to at least a 
50/50 degree of probability) that such 
currently diagnosed disorder arose in or as a 
result of service or arose after service (and 
when and by what that is determinable, if 
possible), or whether such a causation or 
aggravation relationship is unlikely (i.e., 
less than a 50-50 probability).  

    (f)  The examiner(s) should conduct all 
special studies deemed necessary to render a 
diagnosis and the requested opinions.  A 
complete rationale for all opinions expressed 
should be provided.  

    (g)  Note:  The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.  

    (h)  Note:  The term "aggravated" in the 
above context refers to a permanent worsening 
of the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to the 
baseline level of disability. 

(3)  The veteran is hereby notified that it is 
his responsibility to report for the 
examination and to cooperate in the development 
of the claims again notwithstanding the 
parameters of Bolton.  The consequences for 
failure to report for a VA examination without 
good cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655.  In the event that the 
veteran does not report for any scheduled 
examination, documentation should be obtained 
which shows that notice scheduling the 
examination was sent and the reasons for his 
non-appearance, whether of his or others' 
making. 

(4)  Once the above-requested development has 
been completed, readjudicate the veteran's 
claim for service connection on all potential 
bases.  

If the decision remains adverse, provide him 
and his attorney with an appropriate SSOC.  
Then return the case to the Board for further 
appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

